UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-6227



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JESUS EDUARDO YABAR,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke.    James C. Turk, District Judge.
(CR-98-12, CA-99-357-7)


Submitted:   April 17, 2001                    Decided:   May 2, 2001


Before KING and GREGORY, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


Jesus Eduardo Yabar, Appellant Pro Se. Bruce A. Pagel, OFFICE OF
THE UNITED STATES ATTORNEY, Charlottesville, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jesus Eduardo Yabar seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2000).     We have reviewed the record and the district court’s

opinion accepting the recommendation of the magistrate judge and

find no reversible error.     Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the dis-

trict court. See United States v. Yabar, Nos. CR-98-12; CA-99-357-

7 (W.D. Va. Jan. 10, 2001).   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                          DISMISSED




                                  2